Title: To James Madison from Louis-André Pichon, 29 October 1801 (Abstract)
From: Pichon, Louis-André
To: Madison, James


29 October 1801, Georgetown. Sends JM a note regarding duties Baltimore customs office charged on items Pichon received from France on the Maryland; asks JM to rectify matter. Requests that restitution, if made, be sent to William Barney who paid the charges.
 

   RC (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:369). RC 2 pp.; written in French; in a clerk’s hand; docketed by Wagner. Enclosure not found.

